The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  On page 14, line 1, “215” should apparently read --215E--.  On page 21, line 11, “170” should be --170C--.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht-Laatsch et al., US 2012/0277883 A1, which discloses elements for storing spring potential and electrical energy to power energy generators in the form of knee and ankle actuators (Figures 5A-5B, 6A-6C; paragraphs 0010-0011, 0018, 0036-0037, 0040-0042) and a link assembly comprising a plurality of links and joints (Figures 2A-2C, 3A-3B, 4A-4B; paragraphs 0014, 0030, 0032-0034).  Albrecht-Laatsch et al. are silent as to actuator specifics, but orthoses and prostheses (paragraph 0003) involving powered flexions and extensions were common in the art at the effective filing date of the present invention and would have been immediately obvious, if not inherent, for physically impaired individuals (paragraph 0005).  Energy generators or actuators imparting joint bending forces so as to move links 55 and 56 relative to mechanical and electrical energy storage elements for accumulation of energy, some of which is released during extension, would thus have been obvious to the ordinary practitioner from paragraphs 0010-0011 in order to provide an energy efficient system for improved gait dynamics (paragraphs 0038).  The “leverage ratio” (paragraph 0010) in a bent configuration innately offers a mechanical advantage and force amplification because of the greater moment arm relative to a knee joint axis, for example.  Moreover, a “relatively small rotational angle can be converted into large translatory movements” (paragraph 0014), and gears are coupled in various ratios (paragraphs 0036, 0042).
Regarding claims 4 and 13, the “second” configuration may be defined as full flexion or as a configuration at which maximum amplification based upon moment arm, gear ratio, or some other parameter occurs.  Regarding claims 6 and 15, a powered plantarflexion or extension would have been obvious in order to facilitate stair climbing or running, for instance, with powered flexion and powered extension both capable of enabling energy storage (paragraphs 0017, 0040-0042) and with varying joint angles imparting different levels of force amplification.  Regarding claims 7-8 and 16-17, components of  “first” and “second” forces applied about the knee joint and about the ankle joint are transmitted through the prosthesis or orthosis towards the ground or floor and hence effect ground reaction forces for moving the user forward.  Regarding claims 9 and 18, prostheses and orthoses are designed to accommodate gait patterns along a straight path, and various structural features such as the spring 32 and the links (Figures 3A, 3B, 4A, 4B) resiliently and/or rigidly support against spinning motions.  Regarding claims 10 and 19, running and jumping imparted by the energy storage and resiliency of the prosthetic foot would have been obvious from the leaf spring geometries depicted in Figures 3B and 4B in order to assist physically active amputees.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the drawings and passages referenced above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0347387 A1:		drawings; paragraph 0055.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774